Citation Nr: 0619158	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
degenerative disc disease, evaluated as 20 percent disabling 
for the period July 1, 2001 through May 11, 2005, and as 40 
percent disabling thereafter.

2.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as noncompensable.  

3.  Entitlement to an increased evaluation for status post 
excision of malignant melanoma, currently evaluated as 
noncompensable.

4.  Entitlement to service connection for bilateral knee 
strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to August 1966 
and from December 1979 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of entitlement to an increased evaluation for a 
cervical spine condition, an increased evaluation for 
allergic rhinitis, and an increased evaluation for status 
post excision of malignant melanoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have a current bilateral knee 
disability.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Also, there are specific chronic diseases, including 
arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's retirement examination report listed knee pain 
in the summary of defects and diagnoses, but did not provide 
a specific diagnosis.  In the September 2001 VA examination 
report (conducted by QTC Medical Services), the examiner 
stated that examination of the knees was within normal 
limits, noting that there was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness.  Flexion was 0 degrees to 120 degrees on the left 
and 0 degrees to 125 degrees on the right; extension was 0 
degrees on both sides.  Drawer and McMurray's tests were 
normal on both knees and there was no pain, fatigue, 
weakness, lack of endurance, or incoordination.  There were 
no constitutional signs of arthritis.  Despite the foregoing 
findings upon physical examination, the examiner stated 
"[f]or the veteran's claimed condition arthritis bilateral 
knees, the diagnosis is bilateral knee strain."  Given this 
inconsistency, the Board determined that the veteran should 
be afforded another VA examination in order to ascertain 
whether he currently suffers from a bilateral knee disability 
and such was directed in the March 2005 Board remand.

In a May 2005 VA joints examination report, it was stated 
that range of motion of the knees was 0 degrees to 130 
degrees, bilaterally.  There was no pain throughout motion 
and there was a negative Lachman's test.  Also, there was a 
negative posterior drawer test and negative pivot shift 
bilaterally.  Additionally, it was indicated that the knees 
were stable to varus and valgus stress at 0 degrees and 30 
degrees bilaterally and was stated that there was no effusion 
present in either knee.  Bilateral knee X-rays were stated to 
have shown essentially normal X-rays of the knees.  The 
examiner stated, "[t]he bilateral knee examination is within 
normal limits today."  Acknowledging the veteran's 
complaints of occasional bilateral knee pain, he stated, "I 
would say with a reasonable degree of medical certainty that 
it is less likely as not that his bilateral knee condition is 
related to military service."  This was reiterated by the 
examiner when he stated, "there is a less than 50% 
probability that present bilateral occasional knee complaints 
are service related."  Nonetheless, it is emphasized that no 
current bilateral knee condition was diagnosed.  

The preponderance of the evidence is against the veteran's 
claim.  The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Here, the 
most recent medical evidence of record, the May 2005 VA 
joints examination report, stated that the bilateral knee 
examination was within normal limits.  Accordingly, as no 
current bilateral knee disability was diagnosed, the 
veteran's claim must be denied.  
    
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August letter informed the 
veteran of what the evidence needed to show in order to 
establish entitlement to service connection.  The letter also 
informed the veteran of VA's duty to assist him in obtaining 
evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the August 2001 VCAA notice letter did 
state that, if the veteran had any private medical records 
that would support his claim he could complete the enclosed 
VA Form 21-4142 and VA would request the records.  He was 
also informed that he could get these records himself and 
send them to VA.  Thus, the August 2001 VCAA letter 
substantially complied with the fourth element requirement.          
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Such was accomplished in the instant matter. 
 
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a bilateral knee disability is denied.  


REMAND

The issues of entitlement to an increased evaluation for a 
cervical spine condition, an increased evaluation for 
allergic rhinitis, and an increased evaluation for status 
post excision of malignant melanoma must be remanded in order 
for the veteran to be fully apprised of the Veterans Claims 
Assistance Act (VCAA).  In August 2001, a VCAA notice letter 
was sent to the veteran in conjunction with his claims for 
service connection for these issues.  Service connection was 
granted for the issues on appeal by an October 2002 rating 
decision and the veteran appealed that decision.  However, he 
has not been given a new VCAA letter describing what the 
evidence needs to show in order to establish entitlement to 
increased evaluations for the issues on appeal.      

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Send the veteran a VCAA notice letter 
regarding the issues of entitlement to an 
increased evaluation for a cervical spine 
condition, an increased evaluation for 
allergic rhinitis, and an increased 
evaluation for status post excision of 
malignant melanoma.  The letter is to 
inform the veteran of what the evidence 
needs to show in order to establish 
entitlement to increased evaluations for 
the issues on appeal.  The letter is also 
to describe how effective dates for 
awards are assigned and is to request 
that he submit to VA any evidence or 
information in his possession that is 
pertinent to the claims on appeal.   
Finally, the letter is to inform the 
veteran of VA's duty to assist him in 
obtaining evidence for his claims.    

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the veteran and his 
representative are to be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


